Bates, Judge,
delivered the opinion of the court.
This suit is brought upon a bond executed to the plaintiff by the defendants as the securities of Isaac C. Waldrip, conditioned, that whereas said Waldrip takes the contract for the building of a bridge across the east fork of Grand river, and describing the bridge and stating the time limited for its completion, “ now if the said Isaac C. Waldrip shall construct said bridge at said point on said river according to the plan, specifications, manner, and of the materials as herein above set forth, by the time as herein set forth, and shall keep said bridge in repair for three years, then this bond is to be void, otherwise in force.” The bond was dated June 2d, 1854. The bridge was completed about the 12th day of November, 1855, and Waldrip was paid the price agreed in the bond for its construction. On the 14th of February, 1858, the bridge was destroyed by fire, the cause of which fire was unknown. The plaintiff claims that, under the condition expressed in the bond that Waldrip should keep said bridge in repair for three years, the defendants are bound to make good the loss sustained by the destruction of the bridge by fire. The court below gave finding and judgment for defendants, and. the plaintiff brings the case into this court.
The first question for consideration, and the only one which we think it necessary to examine, is whether the condition to keep in repair for three years included an obligation on the part of the builder to rebuild when the bridge was destroyed by an accidental fire. The prime object to be accomplished by the contract of the parties was the erection of the bridge; and all the several parts of the contract are to be regarded as incidents of that main object. The agreement to keep the bridge in repair for a time can only be regarded as a providing means whereby it could bo more certainly ascertained that the builder had fully complied with his contract by erecting a bridge proper for the use for which it was *484required. The destruction by fire had no connection with any defect in the construction of the bridge, and did not result from any failure on the part of the builder to perform any part of his contract for the erection of the bridge.
Judgment affirmed.
Judges Bay and Dryden concur.